                      AIN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RYAN JOHNSON,                                   '
         Plaintiff,                             '
                                                '
v.                                              '    CIVIL CASE NO. 3:18-CV-349-M-BK
                                                '
CHARLES EDGES,                                  '
         Defendant.                             '


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate.

       IT IS THEREFORE ORDERED that the deadline for filing Plaintiff’s notice of appeal

under Fed. R. App. P. 4(a)(5) is extended based on excusable neglect and good cause and that his

notice of appeal is deemed timely filed.

       The Clerk of the Court is directed to return this case to the United States Court of

Appeals for the Fifth Circuit for further proceedings, as may be appropriate.

       SO ORDERED this 5th day of February, 2019.
